                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JORGE RAY CORONA,

              Plaintiff,

v.                                                               CV No. 17-805 JCH/CG

CITY OF CLOVIS, et al.,

              Defendants.

 ORDER GRANTING MOTION TO CONTINUE PARTIAL STAY OF PROCEEDINGS
        PENDING RESOLUTION OF QUALIFIED IMMUNITY APPEAL

       THIS MATTER is before the Court on Defendants’ Motion to Continue Partial

Stay of Proceedings Pending Resolution of Qualified Immunity Appeal (the “Motion”),

(Doc. 90), filed September 11, 2019. Plaintiff Jorge Ray Corona did not file a Response

to the Motion and the time for doing so has now passed. See D.N.M.LR-CIV 7.4(a) (“A

response must be served and filed within fourteen (14) calendar days after service of

the motion.”). In accordance with the local rules, Plaintiff’s failure to respond in

opposition to Defendants’ Motion is viewed as consent for the Court to grant the Motion.

See D.N.M.LR-CIV 7.1(b) (“The failure of a party to file and serve a response in

opposition to a motion within the time prescribed for doing so constitutes consent to

grant a motion.”).

       IT IS THEREFORE ORDERED that Defendants’ Motion to Continue Partial Stay

of Proceedings Pending Resolution of Qualified Immunity Appeal, (Doc. 90), shall be

GRANTED.

       IT IS SO ORDERED.



                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
